 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDTecom,Inc.andJohn Russell Wantz,Jr.Case 5-CA-168478November 1985DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 31 May 1985 Administrative Law Judge PhilW. Saunders issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed' its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,I andconclusions and to adopt the recommended Order.FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYAt all times material herein, Respondent, a Texas cor-poration with a headquarters office in Austin, Texas, andan office and place of business in Emmittsburg, Maryland(the facility), has been engaged in the business of provid-ing maintenance services to the United States Govern-ment at the National Emergency Training Center, inEmmittsburg, Maryland.Based on a projection of its operations since about Oc-tober 1, 1984, at which time Respondent commenced itsoperation at Emmittsburg, Maryland, Respondent, in thecourse and conduct of its operations described above,willannually perform services valued in excess of$250,000 to the Federal Emergency Training Center, anagency of the United States Government.Admittedly, Respondent is now and has been at alltimes material an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Tecom,Inc.,Emmittsburg,Maryland, its officers, agents,successors, and assigns, shall take the action setforth in the Order.'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findingsSteven J. Anderson, Esq.,for the General Counsel.Robert D. Kilgore, Esq. (Foster, Bettac & Heller),of San-tonia, Texas, for the Respondent.J.RussellWantz, Jr.,pro se.DECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Law Judge. Basedon a charge filed on November 30, 1984, by John R.Wantz Jr. (the Charging Party or Wantz), a complaintwas issued on January 14, 1985 (amended on February21, 1985), against Tecom, Inc. (the Respondent, Compa-ny, or Tecom) alleging violations of Section 8(a)(1) ofthe Act. Respondent filed an answer to the complaint de-nying it had engaged in the alleged matter. Both theGeneral Counsel and Respondent filed briefs in thismatter.On the entire record in the case, and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingII.THE LABOR ORGANIZATION INVOLVEDThere is no labor organization, as such, involved inthis case.III.THE UNFAIR LABOR PRACTICESIt is alleged that about October 25 and November 3,1984, the Charging Party concertedly raised questionsand complained to Respondent about matters pertainingto the health insurance policy Respondent had recom-mended for its employees, and that about November 16,1984,Respondent terminated the Charging Party. It isfurther alleged that Respondent so acted because theCharging Party engaged in the conduct described above,and in order to discourage employees from engaging insuch activities or other concerted activities for the pur-pose of collective bargaining or other mutual aid or pro-tection.Wantz was hired by Respondent about September 28,1984,1 and from September 28 to October 5, worked forRespondent as their project foreman at its Emmittsburgfacility.About October 5, John Trout became projectforeman and Wantz assumed the position of "SupportSectionWork Leader." He held the position until he wasdischarged on November 16.As indicated, under contract to the National Emergen-cy Training Center (N.E.T.C.) Respondent providesmaintenance and renovation services for a facility locat-ed at Emmittsburg, Maryland. The Emmittsburg facilitywas a college campus until about 1979 when it was ac-quired by the N.E.T.C., but from then to the present, thefacility has been under renovation for purposes of con-verting it to Government use as a training institute.Before Respondent acquired the maintenance and ren-ovation contract from N.E.T.C., the contract for suchservices was held by Technical Services Company, andapproximately 50 percent of the employees working forTechnical Services were transferred to Respondent's em-All dates are1984 unless stated otherwise277 NLRB No. 38 TECOM, INC.ployment when it acquired the contract. Background tes-timony shows that employees of TechnicalServices alsoreceived health insurance as a fringe benefit, and towhich their employer contributed some of thepremium.However, Respondent decided, when it acquired theircontract, to discontinue this practice, and at an introduc-torymeeting held about September 28, before the con-tract in question became effective October 1, Respond-ent's employees raised the issue of health insurance withRespondent's president. This record also reveals thatRobert Robichaud, Respondent's project manager at Em-mittsburg,was.present at this meeting and, in response toemployees' concerns,Robichaud was directed to re-search group health insurance plans available, eventhough the Respondent would make no contributions toit,and to report to employees the options available.Wantz testified that about October 24he first saw adocument entitled "Million Dollar Comprehensive MajorMedical Plan from Mutual of Omaha," when ForemanJohn Trout made such copies available at the facilitywarehouse.Wantz testified that he thenmade some "in-terlineations" on his copy.2On October 26, Robichard met with about 25 employ-ees of Tecom to discuss various health insurance policiesand proposals he had looked at and, in so doing, handedout the Million Dollar Medical Plan from Mutual ofOmaha (G.C. Exh. 6) and stated that the plan appearedto be "the best deal."Wantz testified that after General Counsel's Exhibit 6was handed out to employees, and possibly before themeeting with Robichaud on October 26, several employ-ees approached him with questions about the policy'sbenefits, language, and coverage-that these employeesincluded the twoMummer brothers (Kenneth andRobert),Harry Harbaugh, Charles Sickle, and JeromeBarefoot. The General Counsel contends that Wantz re-ceived these questions because he was a more senior em-ployee than the others, had more experience in the con-struction trades, and also because of the position as awork leader with Respondent.As indicated in this record, in addition to questionsother employees wanted answered, Wantz himself hadencountered heart problems several years before joiningRespondent, so he was also personally concerned aboutthe provisions in the insurance policy and proposalstherein. In particular, it appears that Wantz would haveto discontinue his other insurance benefits before pickingup a new medical plan, and obviously this was anotherreason for his concern over the policy. The GeneralCounsel points out that the concerns of Wantz and theother employees are particularly understandable in lightof the fact that the policy here in question is quite costlyto employees and the Respondent contributed nothing tosuch costs.During the time when Wantz had his copy of GeneralCounsel's Exhibit 6, he marked it so he couldrememberthe concerns expressed to him about the provisions ofthe insurance policy by other employees as well as hisown questions. At the hearing before me, Wantz wasasked why he put the marks or made the underlining on2 See G C Exh 6295his `dopy and, in reply, he stated, "Because it was obvi-ously some specific question or problem in their mind ormine."Wantz testified that he told the interested em-ployees that he shared many of their questions,and thathe marked certain lines on General Counsel'sExhibit 6to make sure such matters were discussed at the upcom-ing meeting, and testified that the "bigger majority" ofthe underlinings in question were made before the pres-entation given by the insurance agents from Mutual ofOmaha.As previously indicated, on October 26, Robichaudconvened an on-the-clock meeting of employees,duringwhich representatives of Mutual of Omaha were presentto explain to employees the particular benefits theirhealth insurance policy would provide. John Shupe andtwo other agents from Mutual of Omaha made the pres-entation,and questions were then submitted from the em-ployees present.Wantz testified that he asked about 25percent of the questions which were raised at this meet-ing, and that at least on one occasion during the meeting,he prefaced his question by stating,"In the interest ofsome of the other gentlemen present and myself." Wantzfurther testified that during the meeting he also framedother questions in such a form which indicated that hewas asking on behalf of others, and in particular Wantzinquired about maternity benefits, andwhich,in all likeli-hood, was a subject which he himself was not overlyconcerned about, having reached the age of 56. Robi-chaud was present through this meeting on October 26,and testified that the Mummer brothers asked as manyquestions asWantz, but that Jerome Barefoot asked "byfar" the most questions.John Shupe,agent for Mutual ofOmaha, testified that Wantz did ask several questions attheirmeeting on October 26, but that no one told himthatWantz was speaking on behalf of the other employ-ees,and in his recollection at least seven employeesasked as many questions as Wantz. Shupe also testifiedthat the questions asked by Wantz were of a personalnature, but indicated that this type of a discussion tookplace between him and Shupe follo wing the generalmeeting.This record further reflects that several of the ques-tions posed to Agent John Shupe were difficult for himto answer;in fact,he could not answer some of them, sohe turned those questions over to the other two agentspresent.At the conclusion of this meeting, employeesbroke down into smaller groups, and Wantz then askedShupe to provide him with a written copy of the actualpolicy proposed so that he could determine exactly whatwas in it. Wantz informed Shupe that he wanted to beguaranteed continued coverage because of his heart con-dition which made it very difficult to get insurance; thatin his estimation General Counsel's Exhibit 6 was "veryvague" in outlining certain coverages; and that he alsowanted the actual policy for his own personal reasoningsand for questions that were asked of him by his fellowemployees. Shupe promised Wantz that he would pro-vide him a copy of the policy no later than October 29.It appears that October 29 was critical because this waswhen the prior Technical Services employees'health in-surance expired. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDWantz also credibly testified that between the dates ofOctober 26 and November 3 he had conversations withemployees Barefoot and Robert and Kenneth Mummer,wherein they asked if he had yet received his requestedpolicy, and he had to reply that he had not.When October 29 arrived and no policy had appeared,Wantz called Robichaud to see if he had a copy,but Ro-bichaud had not received any policy.Wantz then calledShupe at the number he had been provided with, andShupe's wife answered the phone and said that her hus-band was not in.Wantz then complained to Mrs. Shupethat her husband had not kept his promise to deliver acopy of the proposed policy by the agreed-upon dead-line.Mrs. Shupe explained that she was not fully awareof all the insurance ventures her husband was engagedin,but she would give him a message.Wantz testifiedthatMrs. Shupe then questioned him as to why he wasconcerned,and he then informed her of his heart condi-tion and that he would be the sole contributor to the pre-mium.Wantz then went on and again voiced his com-plaint that Shupe had not kept his promise, that this wasnot a good way to do business,and felt that this was"misrepresentation"if he did not live up to his word.John Shupe testified that after talking to his wife abouther phone call from Wantz,he was so irritated and upsetthat he was afraid to call Wantz back,but instead hecalled Robichaud and complained that he did not under-standwho was "representing"employees-on the onehand he understood that Robichaud represented Tecom,and on the other hand he understood that Wantz hadcalled to find out the provisions of the policy represent-ing Tecom employees.The specific testimony by Shupein this respect is as follows:Anderson:Not about the phone call, but aboutrepresenting employees.What was it that you saidto Robichaud about Wantz representing employees,about him representing employees?Shupe: Okay. As I remember, I was hot. I flatout asked him who is representing the employees atTecom?YouorMr.Wantz?That was something Iwanted to get rectified,because if Bob was not forthe employees,Iwanted to find out who to talk to.Now I was led to believe from the beginning thisgentleman is in charge of Tecom.This gentlemanwas speaking for the employees.Anderson: Okay. Now, the issue about who wasrepresenting the employees,that came up becauseof something about your wife had said to you.Shupe: The gentleman calling up and reading mywife the riot act. Yes, that did come up.Anderson: Okay.Shupe: I wanted to know what was going on.[Emphasis added.)This record shows that on October 31, Wantz provid-ed Robichaud with a check which included an amountfor dental benefits.However, since employees had elect-ed not to be covered by dental benefits,RobichaudcalledWantz to his office and requested that he rewritehis check.Itappears that the meeting in Robichaud'soffice lasted about an hour and an agent from Mutual ofOmaha was also present.During the meeting Wantz indi-cated that he did not want to rewrite his check-ratherhe wanted the extra amount($6) credited to his account.Wantz stated that he understood that his check had to besubmitted to the Company at the same time as other em-ployees so that he could be included in the policy with-out having to undergo medical examination and wantedto be included in the dental plan when it was negotiated.Wantz testified that at this'time Robichaud became irateand told him that hehad caused two disturbancesover theinsurance policy and that he would either rewrite thecheck or "else pack your things and get out."The General Counsel argues that the clear intent ofRobichaud's remarks was to threaten that if Wantz didnot go along with the insurance arrangements withoutfurther "disturbance,"he would be discharged.3 AfterRobichaud issued his ultimatum,Wantz rewrote hischeck and gave it to Robichaud.Although Wantz submitted this check to Robichaudon October 31, as of November 2 the health insurancepolicy had still not taken effect due to a misunderstand-ing between Robichaud and the insurance companyabout the form of checks to be submitted.Consequently,on November 2 Respondent's employees were informedthat if they wanted the group insurance they shouldcome to work with a blank check on the next day. Asindicated,the fact that the policy in question had notgone into effect was important because Tecom employ-eeswho had worked for Technical Services had seenthat by now their former insurance had expired and,more importantly,Robert Mummer had been admitted tothe hospital believing that he had insurance benefitswhen,in fact, he did not. This caused Wantz to take ad-ditional action.On November 3, Wantz wrote a letter(towhom itmay concern)wherein he complained about the confusedhandling of the whole insurance matter by Respondent.4Wantz delivered a copy of his letter to Lynn Laycock,Respondent's executive vice president for financial af-fairs, and about November 8 or 9, he also showed a copyof the letter to Will Rose, Respondent'svice president,who was present at Respondent's facility to investigateand make a survey of personnel morale. Wantz askedLynn Laycock to see to it that the office of Respondent(inAustin) be recipient of his letter, and Laylock repliedthat he would do so. Wantz hadnopersonal knowledgeof whether Laycock gave Robichaud a copy of hisletter.This record shows that within 7 to 10 days afterhaving delivered the November 3 letter to Respondent'sagents named above,Wantz was discharged allegedlydue to the abolishment of his job position.The Company'sposition is that the Charging Partywas a supervisor who was unprotected by the Act.Moreover,regardless of his status as supervisor or em-3Robichaud testified that he did not mean to refer to the October 26group meeting with employees when he said that Wantz had twicecaused a disturbance over insurance,but rather he was referring toWantz'telephone call to Shupe's wife and Wantz' conversation with Ro-bichaud over the rewriting of the check because dental coverage was notincluded in the policy4 See G C Exh. 7. TECOM, INC.ployee, the Company further maintains that the ChargingParty was engaged in unprotected individual activity asopposed to protected concerted activity. Finally, theCompany contends that it would have discharged Wantzregardless of any alleged concerted activity because itbelieved that continuing to employ him as support sec-tion leader would have resulted in the U.S. Governmentnot reimbursing Tecom for his salary.Turning first to the contention that Wantz was a su-pervisor, and therefore not protected by the Act, counselfor Respondent argues that Wantz was expected to exer-cise independent discretion in directingand assigningwork-that Tecom'smakingWantz responsible fortimely and proper completion of work assignments; hishaving a substantially higher pay rate than the employeesunder his daily supervision; his using a desk and two-way radio; the different manner in which his time wasaccounted as opposed to the employees under his super-vision; as well as the fact that both Wantz and the em-ployees considered him to be their supervisor--are all in-dicia of his supervisory status.The record reflects that after the first week of employ-ment,Wantz was paid $9 an hour and was employed inthe position of "Support Section Work Leader." In thisposition he directed the work of five employees-twogrounds maintenance laborers,William Greco and LeoHobbs ($5.10/hr); two furniture movers, David Little.and Ronald Jenkins ($4.90 an hour); and one clerk couri-er,Charles Sickle ($5.10 an hour, later increased to $6.50an hour). As indicated, Sickle's job was to deliver themail at the facility and he operatedin anautonomousmanner, and the extent of Wantz' direction of the otherFour individuals was to pass on "work orders" to themwhich he received from John Trout, Respondent's fore-man. It appears that each day Wantz would receive com-puter generated work orders which indicated the type ofwork to be performed,e.g.,plantingtrees, cutting thegrass, or moving and setting up chairs and other furni-ture in a particular room, etc. Wantz would look at theorders and determine whether they involved groundsmaintenance or furniture moving and then pass theorder'son to the appropriate employees by replacingthem in a cubbyhole in the foreman's office. The furni-turemovers and/or groundsmaintenancelaborers re-ceive the work orders at the beginning of the day andthen perform the jobs as so indicated. I am in agreementthat clearly there was no supervisory discretion involvedin determining whether or not the work orders referredto furniture moving or to groundsmaintenanceperson-nel.This record also shows, by the credible testimony ofWantz, that he spent about 20 percent of his day doingpaperwork, and the remaining 80 percent of his averageclaywas involvedin assistingthe grounds maintenancepersonnel or the furniture movers by actually helpingthem in the jobs assigned to them. Moreover, after com-pleting the daily task at hand, the furniture moversand/or the grounds maintenance personnel would thenindicate on their work orders that the jobs had beencompleted, and would also note how many hours wereinvolved in completing the tasks and then they wouldreturn the work order to Wantz who would copy the297same-cm his records, and then pass those work ordersand the reports on to his supervisorJohnTrout. It wasalso established that in the event there was not enoughgrounds maintenance work or furniture movers' work tooccupy each two-man team,Wantz would then consultwith Troutand,with his permission,assign these em-ployees to any work available.Furthermore,whereasWantz wore a uniform identical to other members of thesupport section,JohnTrout worea tie andwhite shirt.Wantz had also the same hours as some members of thesupport section while other members continued to worka half-hour or so after Wantz left the jobsite,and Wantzpunched the clock as did the others.Wantztestified thathe did not consider himself to be a supervisor.5Wantzdid not have the authority to hire, fire,or discipline em-ployees assigned to his team,and all hough Robichaudtestified thatWantz had access to employees'personnelfiles,admittedlyWantz was never told that he had thisaccess nor had he ever examined material in other em-ployees' personnel files.Wantz was also unaware of thesalary being paid to others on the support section team,and he could not grant members of the support sectiontime off without approval from Trout and/or Robichaud,and he did not attend supervisory meetings.Moreover,inTrout'sofficetherewas a small tablewhich Wantzused,but John Trouthad a large desk which had a tele-phone on it unlike Wantz' table.Wantzcarried a walkie-talkie radio as did several other unit employees.I am in agreement that from the foregoing it is clearthat any "direction"Wantz gave to members of the sup-port section was routine and regular in nature and in-volved no supervisory discretion,and Wantz'responsibil-ity in this regard was due to his superior experience. Inthe final analysis, none of the detailed evidence concern-ingWantz' day-to-day authority demonstrates any mean-ingful indicia of supervisory authority. Instead, it appearsthatWantz merely acted as a leadman or conduit and,accordingly,Wantz was not a supervisor within themeaningof the Act.The Respondent contends that during the pertinenttime periods involved herein,Wantz was not engaged inprotected concertedactivity-that his was an individualeffort.Counsel for Respondent argues that, based on thetestimony of both Robichaud and Shupe (a disinterestedwitness), the Charging Party at no time indicated he wasasking questions on behalf of the group of employees,and that all of his questions were of a uniquely personalnature-that most of the persons for whom he allegedly"spoke" at the meeting with the insurance agents askedtheir own questions during that meeting, and that theseindividualswere obviously not dissuaded from applyingfor insurance as most of them authorized payroll deduc-tions for this purpose. Again, maintain!; the Respondent,the questions by Wantz centered on the application ofthe group policy to his individual needs, not that of thegroup.5 In his "to whom it may concern" letter, Wantz did refer to himself asa "foreman" which was his prior position. Clearly he glorified "SupportSectionWork Leader" intosomethingthat sounded more impressive, butnonetheless job duties, and not titles, are controlling in supei visory deter-minations 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDInMeyers Industries,268 NLRB 493 (1984), the Boardheld, inter alia, that for an employee's activity to be con-certed it must "be engaged in with or on the authority ofother employees, and not solely by and on behalf of theemployee himself."In the first instance,Wantz discussed various questionsabout the upcoming insurance matter with several em-ployees both before and after the group meeting withRobichaud on October 26. As indicated, although someof the issues and insurance matters raised by Wantz per-tained to his own individual medical problems, severalquestionswere raised on behalf of other employees.Wantz' testimony that he discussed these issues withother employees before and after the October 26 meetingstands on the record unrefuted, and one example of aquestionWantz asked on behalf of other employees con-cerned maternity benefits, as aforestated.Moreover, be-cause of the phrasing that Wantz used in his questions,and in his preface to his remarks, it must have been clearto Respondent that Wantz was not acting merely on hisown behalf. It is obvious by this record that Respondentwas well aware that the insurance policy was a matter ofconcern to other employees, and this is fully demonstrat-ed by the fact that health insurance was raised at the firstmeeting held with the company president on September28, as previously mentioned herein, and the many otherquestions which other employees had raised about the in-surance policy. Respondent then invited the entire em-ployee complement to the October 26 meeting withRobert Robichaud to discuss the proposed policy. Thiscertainly again shows that Respondent was aware thatthismatter was of common concern to employees. Aspointed out,Wantz' efforts to find out the exact provi-sions in the insurance policy itself is certainly a reasona-ble request when the employees were paying the premi-ums out of their own money, and Wantz' request to ex-amine the actual policy was part of a continuing effort toanswer questions for all employees.In relation to whether Wantz was engaged in concert-ed activity, his letter of November 3 must also be consid-ered.Counsel for Respondent labels this document as abelated and self-serving attempt to legitimize and protectWantz' prior acts, but without any manifestation byother employees of their support, authorization, or ac-ceptance of the Charging Party's actions, and is insuffi-cient to establish concerted activity under theMeyersstandard.Moreover, maintains Respondent, the GeneralCounsel's failure to call those employees, for whom theCharging Party allegedly acted, in order to substantiatethis integral element of his case, despite his authority tosubpoena them, casts considerable doubt as to whetherthe Charging Party acted for anyone other than himself.Itappears to me that the letter here in questionamounts to considerably more than Respondent suggests.As pointed out, at several different points in his letter,Wantz indicates that he is complaining for himself andothers about the way the insurance matter had been han-dled.For example, at the bottom of page one of theletter,he states, "I requested to look over the plan indetail on behalf of the group." Also on page three of theletterWantz further states, "At the meeting [of October26] 1 spoke on behalf of the questions the personnel hadbrought to my attention and not entirely all mine. I wasmerely serving as a contact person representing Tecompersonnel." Later, on the same page, Wantz says, "[T]hepersonnel brought some of their questions to me for pres-entation. Since I was not qualified to answer them I di-rected the questions to the Omaha representative at themeeting so all could participate. . . . Many of the per-sonnel felt I should do this for all to hear and understandsince the whole situation was not handled in a democrat-icmanner."I am also in agreement with the General Counsel thatthe concerted nature of Wantz' activities was also dem-onstrated to Respondent by the fact that another em-ployee, one of the Mummer brothers, brought this letterto the attention of Project Manager Robichaud in thefirst quarter of November-before Wantz was terminat-ed.6 Certainly, by bringing this letter to the attention ofRobichaud, employee Mummer was indicating to Re-spondent that he too shared Wantz' concern over the in-surancematter and especially so since the Mummerbrothers had also asked questions at the October 26group meeting. It is, indeed, a reasonable inference thatunder these particular circumstances it must have beenreadily apparent to Robichaud thatbothWantz andMummer once again shared joint concern about the waythe insurance arrangements had been handled and whichwas then specifically expressed in the November 3 letter.As indicated, this incident alone shows the concertednature of Wantz' activity and direct knowledge by Re-spondent thereof.7Turning to Respondent's final argument and positionthat the termination of Wantz was not unlawfully moti-vated, and to continue his employment would have re-sulted in no reimbursement from the Government. Coun-sel for Respondent points out that the U.S. Government,not the Company, initiated discussions regarding new oradditional staffing at the Emmittsburg facility, and thatthese discussions began prior to any concerted activity.Moreover, contends Respondent, the Government's dis-cussions regarding staffing changes, taken together withthe Company's own study of staffing needs, led it to theinevitable conclusion that the work effort at the facilitycould not justify a leadman such as Wantz, and if Tecomhad continued to employee Wantz in that position, thiswould have been challenged, and thereby resulting inTecom's not being reimbursed for his salary, and by6Robichaud also admits that the letter here in question was in Re-spondent's files and that he had read it.4The facts found herein are based on the record as a whole, and onmy observations of the witnessesThe credibility resolutions herein havebeen derived from a review of the entire testimonial record and exhibits withdue regard for the logic and probability, the demeanor of the witnesses, andthe teaching of NLRB v Walton Mfg Co,369 US 404 (1962) Concern-ing those witnesses testifying in contradiction of the findings herein, theirtestimony has been discredited, either as having been in conflict with thetestimony of credible witnesses or because it was in and of itself incredi-ble and unworthy of beliefAll testimony has been reviewed and weighed inthe light of the entire record.It appears to me that Wantz answered allquestions put to him in an honest and straightforward manner, and hestrikesme as a very direct and sincere person. On the other hand, itseems to me that Shupe allowed his displeasure with Wantz to taint histestimony somewhat. Robichaud's demeanor on the stand was equally asevasive, and rather than recount the facts and events, Robichaud soughtto mainly justify his actions with conclusionary testimony TECOM, INC.299eliminating the position on November 16, the Companyminimized the possibility of the Government disallowingreimbursement for the Charging Party's salary.When Project Manager Robichaud was asked whyWantz was discharged, he replied:A. Because his position was abolished from thecontract. It became apparent through dicussion withtheGovernment and through work load that wecould not nor would be able to justify the position.The position was not an authorized position and wedid not envision ever being able to make it one,therefore upon summation of our status reports andprogress reports to the Government we took theaction of termination.Q.Why didn't you put Mr. Wantz in another po-sition?A. Another position?Q.Yes.You said you could not justify, youdidn't think you could justify this position that youhad him in. Why didn't you put him in another po-sition?A. Because we didn't have another position. Thecontract specifically stated the requirements of thepersonnel as well as the number of personnel and inour informal discussions with the Government itwas apparent that we had two positions. One wasan electrician, and it became apparent that the elec-trician's positionwas going to dissolve and be re-placed with two laborers at some time. And that thetelephone repairman position was going to be con-solidated, so it was very clear that the two positionswhich we did have, that we could stretch-ouronly justification for having him aboard was goingto be eliminated.Q. Who discharged Mr. Wantz?A. I did.Q.Who made the decision?A. It was a corporate decision made by BillPlace, vice president.Q. He told you to discharge him?A. Yes, sir.Victor Buyny, chief of the procurement branch withN.E.T.C., testified that after the contract with Tecombecame effective on October 1, he had discussions withRobichaud in early November relative to modifying thecontract-that certain pieces of equipment had beenomitted and that by adding such equipment Tecomwould most likely have to hire a senior electronic techni-cian.Buyny stated that the first modification was effec-tive February 1, 1985, but admitted that there was noconnection between the termination of Wantz and theadding of this additional new position. Buyny also testi-fied that the position of group leader or section leaderwas not a classification or category in the contract withRespondent, but that it was not unusual for a new con-tractor (Tecom) to initially create classifications or to use"a little flexibility" in ascertaining what is suitable underhis contract, but the Government would question whythe category was established and disallow the costs asso-ciatedwith it and the contractor would then have toassume the costs. However, Buyny admitted that henever challenged Tecom on their assigning Wantz to theposition of group section leader.Buyny also testified that a telephone repairman hadbeen called for in the primary or initial contract withRespondent, but this position was deleted in the contractchange order and senior electronic technician was addedaswas the hours for laborers-they were increased from8320 to 11,094 hours.In the final analysis, Respondent argues that the Gov-ernment's anticipated change in the contract and theCompany's ongoing review of its staffing needs wouldhave occurred absent the Charging Party's allegedly en-gaging in concerted activity and similarly, it would haveabolished the position absent his engaging in that activityand, accordingly, the Company has met its burden as setforth inWright Line,251 NLRB 1083 (11980).Counsel for Respondent also noted the General Coun-sel's assertion to the effect that the Company could haveplaced the Charging Party into a laborer's job, makinglessmoney, but doing about the same thing he was doingbefore.However, according to Respondent, such an as-sertion ignores the evidence which contrasted the Charg-ing Party's job duties with those of the other laborersand which highlighted Charging Party's physical limita-tions.In reaching and discussing 'these arguments by Re-spondent, it should first be noted that Respondent's posi-tion statement, dated December 1984 (G.C. Exh. 2),claims that the Government's request that an additionalemployee, a senior electronics technician, be hired toservice the additional equipment causedWantz' dis-charge." However, the first modification of the contractwas not effective until February 1, 1985, and this factshows that a substantial amount of time elapsed betweenthe time Wantz was discharged and the time when thechange was implemented, and is indicative that Wantz'discharge was not connected to this change, but ratherRespondent seized such circumstances to justify dis-charging Wantz. In fact, as pointed out, Respondent uni-laterally decided to discharge Wantz, certainly the Gov-ernment did not cause the discharge. Procurement Offi-cer Victor Buyny testified that it was usual policy not toalter contracts within 3 months of when they were origi-nally awarded and this testimony by Buyny conflictswith Respondent's position statement which indicatesthatWantz' discharge was caused by the Government,rather than Respondent's own decision. Indeed, VictorBuyny, who is very familiar with the Respondent's con-tract at N.E.T.C., as well as the procedures to be fol-lowed under such arrangements, testified that he couldsee no connection between the discharge of Wantz andthe addition of the senior electronics technician, as afore-stated.Moreover, at the time of his discharge, Wantz re-quested that he be considered for reemployment in anyother job which might be available but, despite the factthat Respondent had no problem with Wantz' work per-formance and the fact that Wantz had 30 years of experi-ence in the trade, Respondent summarily rejected his re-8 Seep. 4, G.C Exh 2 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDquest to be reemployed in another job, based on the ar-gument now that his health was not good enough.If the real reason for the discharge was becauseWantz' position was not approved by the Government,then, in all likelihood, Respondent would have requestedthat the Government accept a modification and add hisposition to the contract, but no such request was ever re-ceived from Respondent. Moreover, if Respondent boreno animus against Wantz, it certainly would have availeditself of his years of experience and good work record byreemploying him rather than hiring four or five newpeople. 9As previously indicated herein, Victor Buyny testifiedthat the senior electronic technical position was onewhich was added to the contract, rather than a substitu-tion for the job which Wantz had previously held, and ifRespondent was concerned about Wantz having an em-ployee working for him making more than his hourlywage, Respondent obviously could have had such em-ployee report to Foreman John Trout, as is the casepresently. I am in agreement that there was no logicalmandate that Wantz be discharged so that Respondentcould hire a senior electronics technician.In summary, the credited facts herein- reveal that Re-spondent was displeased by Wantz' activity which isclearly demonstrated by Robichaud's remarks on Octo-ber 31-on this occasion, after Wantz had questionedwhy employees could not have dental benefits and alsowhy he had to rewrite his check for those benefits-Ro-bichaud then told him to either pack his things and hitthe road or rewrite his check. Robichaud at this timealso indicated thatWantz had caused two disturbancesover the insurance policy, and apparently the third dis-turbance, i.e., hisNovember 3 letter, caused the dis-charge. The prior threat to discharge Wantz and the ref-erence to the "disturbances" demonstrate again Respond-ent's animosity towards Wantz' protected activities, andRobichaud's threat to Wantz indicates that he was pre-pared to discharge him if he did not cooperate with theinsurance arrangements as Robichaud envisioned it.Moreover, the timing of Wantz' discharge, within daysof when he had delivered his letter to two of Respond-ent's supervisors, clearly indicates thatWantz' efforts toinspect the policy and his complaints about the proce-dures and delays caused his termination. In light of theforegoing, the General Counsel made out a prima faciecase and Respondent did not meet itsWright Lineburdenof showing a nondiscriminatory reason for its action.THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, and that Respondenttake the affirmative action provided for in the Orderbelow, and which I find necessary to effectuate the poli-cies of the Act.Having found that Respondent discriminatorily termi-nated John Wantz, I recommend that Respondent offerhim immediate and full reinstatement to his former orsRobichaud admitted that after Wantz was terminated on November16,Respondent hired four or five new people (laborers)substantially equivalent position, without prejudice to se-niority or their rights or privileges, and make him wholefor any loss of earnings he may have suffered by reasonof the discrimination against him, by payment of a sumof money equal to that which he would have normallyearned from the date of Respondent's discrimination, lessnet earnings during said period. All backpay providedherein shall be computed with interest on a quarterlybasis, in the manner described by the Board in F.W.WoolworthCo., 90 NLRB 289 (1950), and with interestthereon computed in the manner and amount prescribedinFlorida Steel Corp.,231 NLRB 651 (1977). See gener-allyIsis Plumbing Co.,138 NLRB 716 (1962).CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. John Wantz Jr. was engaged in protected concertedactivity during the incidents and time periods describedherein.3.By engaging in conduct described in section III,above,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.4.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edioORDERThe Respondent, Tecom, Inc., Emmittsburg, Mary-land, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Discharging employees and/or refusing to rehirethem because of their protected concerted activity.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Offer John Wantz Jr. immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or any other rights or privileges previouslyenjoyed, and make him whole for any loss of earningsand other benefits suffered as a result of the discrimina-1 o If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses TECOM, INC.Lionagainst him, in the manner set forth in the remedysection of the decision.(b)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Post at Emmittsburg,Maryland, copies of the at-tachednoticemarked"Appendix."1Copies of thenotice,on forms provided by the Regional Director forRegion 5, after being signed by the Respondent's author-ized representative,shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedaysin conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered,defaced,or covered byany other material.(d) Remove from its files any reference to the unlaw-fill discharge of John Wantz and notify him in writingthat this has been done and that the discharges will notbe used against him in any way.11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."301(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found thatwe violated the National Labor Relations Act and hasordered us to post and abide by this notice.WE WILL NOT discharge,refuse to rehire, or otherwisediscriminate against our employees because of their con-certed activity.WE WILL NOT in any like or related manner interferewith,restrain, or coerce you in the exercise of the rightsguaranteedyou bySection 7 of the Act.WE WILL offer John Wantz Jr. immediate and full re-instatement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed and WE WILL make him whole forany loss of earnings and other benefits resulting from hisdischarge,less any net interim earnings,plus interest.TECOM, INC.